Title: To George Washington from Colonel Goose Van Schaick, 9 November 1779
From: Van Schaick, Goose
To: Washington, George


        
          Sir
          Albany November 9th 1779
        
        Since I had the Honour of receiving your Excellencys favour of the 19th Ultimo The Commanding Officer at Fort Schuyler

informed me that by Indian Accounts which he received the Enemy were in force at Oswego with Artillery a small Scout was sent to make Discoveries but were soon after leaving the Fort Captured. General Ten Broeck who Commands the Militia of this County thought proper to order part of five Regiments of Militia to March into Tryon County, where the General remained for some time, & after Reinforceing some of the Frontier Posts in that quarter the General thought proper to Dismiss the Militia—It appears from the Indian Accounts that the Enemy who are said to have been at Oswego, came there for the purpose of Distributing presents of Cloathing &ca to the Onondago & other Indian Nations who have suffered by our Arms during the Course of the present Campaign.
        On my return from the Westward I found part of three Regiments of Levies from the State of Massachussets had Arrived in this Town—General Fellows who Commands them came to Town last evening, The General will with this Transmitt a Return of their Strength and Situation. I am most respectfully Your Excellencies Most Humble & Obedient Servant
        
          G. V. Schaick
        
      